Citation Nr: 0928085	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-25 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right knee chondromalacia patella with synovitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1995, 
and also had service in the United States Army Reserve 
(USAR).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, granted 
service connection and an initial 10 percent rating for right 
knee chondromalacia patella with synovitis, effective October 
15, 2002.  As the Veteran perfected an appeal to the initial 
rating assigned following the grant of service connection, 
the Board has characterized this issue in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

During the pendency of the Veteran's appeal, his case was 
transferred to the VA RO in Reno, Nevada, from where the 
claim now originates.

In May 2005, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of that hearing is of 
record.  In April 2006, the Board remanded the Veteran's case 
to the RO for further development. 


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the Veteran's right knee chondromalacia 
patella with synovitis is manifested by range of motion from 
0 to 100 degrees (limited to 50 to 60 degrees with pain); 
flexion is not limited to 30 degrees, extension is not 
limited to 15 degrees; there is no effusion into the joint, 
and there is no evidence of moderate recurrent subluxation or 
lateral instability.
CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for right knee chondromalacia patella with synovitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.10, 4.71a, Diagnostic Code 5259 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke 
only to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007). 

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions and oral 
testimony, service treatment and personnel records, and VA 
medical records and examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

A.  Factual Background

August 2002 X-rays of the Veteran's right knee demonstrated 
radiographically stable mild degenerative changes.

The Veteran underwent VA examination in May 2003.  The 
Veteran reported that his right knee gave way at many 
different times.  He also reported intermittent swelling.  He 
stated that he used a walking stick and wore a brace for 
support.  He never had to miss any work because of his knees 
but was currently unemployed.  He ambulated with a limp 
favoring the right side.

On examination, there was no knee effusion.  Range of motion 
of his right knee was from 0 to 145 degrees without pain.  
His patella was stable although he did have pain 
predominantly over the inferolateral portion of the patella 
on the lower right extremity.  He also had some vague joint 
line pain both medially and laterally.  He was stable with 
varus and valgus stress with 0 and 30 degrees.  His posterior 
cruciate ligament was intact, Lachman's test was negative and 
he had negative McMurray's sign.  He had normal sensation 
throughout the extremity and well-perfused extremity as well.  
He was unable to balance on his right leg because he felt it 
was going to go out on him.  There was some lower extremity 
quadriceps atrophy which was most likely related to disuse.  
He was unable to squat down past about 60 degrees because he 
said it hurt too much.  Overall sensation to light touch was 
symmetrical and normal throughout.  The examiner noted that 
there did not appear to be any arthritic changes on his X-
ray.  The examiner concluded that the Veteran was moderately 
disabled due to his knee pain as he had a constant limp.  It 
was noted that the Veteran required an assisted device for 
stability with ambulation, including a walking stick and 
Neoprene brace, developed quadriceps atrophy, and had 
multiple falls from the knee.

Results X-rays of the Veteran's knees taken in September 2003 
were reported as unremarkable.

The Veteran underwent VA examination in September 2008.  The 
Veteran used a brace for his right knee but did not use canes 
or crutches.  He reported giving way episodes and falls.  He 
had limited walking distance.  He was independent of his 
activities of daily living and his occupation was more 
limited to sedentary work.  He worked approximately 10 hours 
a week where he ran the lights of his police vehicle for 
protection of construction companies.  The Veteran reported 
pain, weakness, stiffness and swelling.  He reported flare-
ups of pain 2 to 3 times per week where he was unable to do 
much of anything.  

On examination, the Veteran's right knee had normal alignment 
and he walked with an antalgic gait.  He had mild tenderness 
to palpation on his lateral joint line and in the 
inferolateral aspect of his patella.  There was no effusion.  
Range of motion of the Veteran's knee was from 5 degrees of 
hyperextension to 0 to 100 degrees of flexion.  He was stable 
to varus and valgus stress at both 0 and 30 degrees of 
flexion.  There were negative posterior and anterior drawers.  
He had mild laxity of 1+ with a good endpoint of his Lachman 
as compared to his contralateral side. He had a negative 
McMurray's but had positive patellar grind.  He had negative 
patellar apprehension.  He had tenderness to palpitation on 
lateral facet of his patella.  He was unable to do a deep 
knee bend secondary to pain.  He had quadriceps weakness and 
atrophy.  The examiner noted that, on repetitive motion 
testing, the Veteran's flexion was limited to 60 degrees with 
pain.  After two repetitions, his range of motion decreased 
to 50 degrees and was limited by pain.  There was no increase 
in fatigue, weakness, lack of endurance or incoordination.  
The main limitation was pain.  

B. Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the history of a disability 
is even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection.  In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  Fenderson.  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997). 

As noted, service connection for right knee chondromalacia 
patella with synovitis was granted by the RO in the July 2003 
rating decision that awarded a 10 percent rating under 
Diagnostic Code 5259. 

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
The 10 percent rating is the highest available rating under 
this diagnostic code.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 or Diagnostic Code 5259 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).

In a more recent precedent opinion by the VA General Counsel, 
it was held that separate ratings may be assigned in cases 
where a service-connected knee disability includes both a 
compensable limitation of flexion under Diagnostic Code 5260 
and a compensable limitation of extension under Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04; 69 
Fed. Reg. 59990 (2004).  The basis for the opinion is that 
the knee has separate planes of movement, each of which is 
potentially compensable.  Id.

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2008).

Under Diagnostic Code 5260, limitation of flexion of a leg 
warrants a noncompensable evaluation when flexion is limited 
to 60 degrees.  A 10 percent evaluation is appropriate if 
flexion is limited to 45 degrees and a 20 percent evaluation 
is assigned if flexion is limited to 30 degrees.  Flexion 
that is limited to 15 degrees is evaluated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Under Diagnostic Code 5261, limitation of extension of a leg 
is noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Upon review of the probative medical evidence of record, the 
Board is of the opinion that a rating in excess of the 
currently assigned 10 percent rating is not warranted under 
any of the pertinent rating criteria, as described below. 

As noted, the Veteran currently receives a 10 percent rating 
for his right knee disability under Diagnostic Code 5259.  
The 10 percent rating is the highest available rating under 
this Diagnostic Code.

The Veteran has reported knee instability; but the fact that 
Lachman's sign was negative, there was no knee deformity and 
only mild laxity was noted by the September 2008 VA examiner, 
argues against an increased rating.  As the right knee does 
not more nearly approximate moderate instability, an initial 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5257.

Nor are there clinical findings of locking pain and joint 
effusion in the right knee to warrant a higher rating under 
Diagnostic Code 5258.

The medical evidence of record shows that the Veteran's range 
of motion of his right knee is from 0 to 145 degrees (in May 
2003) and from 5 degrees of hyperextension and from 0 to 100 
degrees with pain (in September 2008).  The September 2008 VA 
examiner noted that there was no fatigability, no weakness, 
and no incoordination and found that upon repetition, the 
Veteran's flexion was limited due to pain to 60 degrees.  
After two repetitions, his range of motion decreased to 50 
degrees.

However, the Veteran does not meet the criteria for an 
increased rating under Diagnostic Codes 5260 or 5261 
pertaining to limitation of motion.  A 20 percent disability 
evaluation is warranted when flexion is limited to 30 degrees 
and extension is limited to 15 degrees under Diagnostic Codes 
5260 and 5261, respectively.  But, as noted, the most recent 
VA examination findings show that the Veteran's right knee 
flexion is to 100 degrees (limited to 60 degrees on 
repetitive motion, and to 50 degrees after two repetitions) 
and 5 degrees of extension.  Such findings simply to not 
warrant a rating in excess of the currently assigned 10 
percent.

Results of x-rays of the Veteran's knees taken by VA in 
September 2003 revealed unremarkable knees.  Thus, a separate 
rating for instability and arthritis, as described by the VA 
General Counsel opinion is not warranted.  Nor do the 
clinical findings reveal limitation of motion to warrant 
separate compensable ratings for flexion and extension. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably 
shown to be due to the Veteran's service-connected right knee 
are contemplated in the currently assigned 10 percent rating.  
Even with consideration of the September 2008 VA examiner's 
report quadriceps weakness and atrophy and limited motion due 
to pain, there is no indication that pain, due to disability 
of the right knee disability, caused functional loss greater 
than that contemplated by the currently assigned 10 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate 
evaluation for pain is not for assignment.  Spurgeon.

Given the foregoing observations, the Board finds that, under 
the above-cited criteria, the preponderance of the evidence 
is against an initial rating in excess of 10 percent for the 
service-connected right knee disability.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 5259.

The Board has found no section that provides a basis upon 
which to assign higher disability evaluations than those 
granted in this decision.  The right knee disability has not 
required any periods of hospitalization and there have been 
no reported 
impacts on employment.  As there is no evidence of 
exceptional factors, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) 
(2008). 

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the Veteran is 
entitled to a "staged" rating for his service-connected right 
knee disabiity, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the Veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial rating in excess of 10 percent for right knee 
chondromalacia patella with synovitis is denied. 



______________________________ ______________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


